Title: To George Washington from William Gordon, 19 September 1785
From: Gordon, William
To: Washington, George

 

My dear Sir
Boston Sepr 19. 1785

Have ⟨just reed⟩ your letter with the Contents written by Mr Mc⟨Henry⟩, & shall attend to your obliging hints, will be more full in my next. Was alarmed at the black seal, & find no particular mention of the occasion. Wish your Lady better health, in which Mrs Gordon would join me & in best respects to yourself, did she know of my writing. Your sincere friend & humble servant

William Gordon

